     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 1 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ROGELIO MAY RUIZ,                                 No. 2:19-cv-2118 KJN P
12                       Plaintiff,
13           v.                                         ORDER
14    D. WOODFILL,
15                       Defendant.
16

17          Plaintiff is a state prisoner, proceeding pro se and in forma pauperis. Plaintiff seeks relief

18   pursuant to 42 U.S.C. § 1983. Plaintiff’s amended complaint is before the court.

19   Screening Standards

20          The court is required to screen complaints brought by prisoners seeking relief against a

21   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The

22   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally

23   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek

24   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1), (2).

25          A claim is legally frivolous when it lacks an arguable basis either in law or in fact.

26   Neitzke v. Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th

27   Cir. 1984). The court may, therefore, dismiss a claim as frivolous when it is based on an

28   indisputably meritless legal theory or where the factual contentions are clearly baseless. Neitzke,
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 2 of 11

 1   490 U.S. at 327. The critical inquiry is whether a constitutional claim, however inartfully

 2   pleaded, has an arguable legal and factual basis. See Jackson v. Arizona, 885 F.2d 639, 640 (9th

 3   Cir. 1989), superseded by statute as stated in Lopez v. Smith, 203 F.3d 1122, 1130-31 (9th Cir.

 4   2000) (“[A] judge may dismiss [in forma pauperis] claims which are based on indisputably

 5   meritless legal theories or whose factual contentions are clearly baseless.”); Franklin, 745 F.2d at

 6   1227.

 7           Rule 8(a)(2) of the Federal Rules of Civil Procedure “requires only ‘a short and plain

 8   statement of the claim showing that the pleader is entitled to relief,’ in order to ‘give the

 9   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic

10   Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).

11   In order to survive dismissal for failure to state a claim, a complaint must contain more than “a

12   formulaic recitation of the elements of a cause of action;” it must contain factual allegations

13   sufficient “to raise a right to relief above the speculative level.” Bell Atlantic, 550 U.S. at 555.

14   However, “[s]pecific facts are not necessary; the statement [of facts] need only ‘give the

15   defendant fair notice of what the . . . claim is and the grounds upon which it rests.’” Erickson v.

16   Pardus, 551 U.S. 89, 93 (2007) (quoting Bell Atlantic, 550 U.S. at 555, citations and internal

17   quotations marks omitted). In reviewing a complaint under this standard, the court must accept as

18   true the allegations of the complaint in question, Erickson, 551 U.S. at 93, and construe the

19   pleading in the light most favorable to the plaintiff. Scheuer v. Rhodes, 416 U.S. 232, 236

20   (1974), overruled on other grounds, Davis v. Scherer, 468 U.S. 183 (1984).
21   Plaintiff’s Complaint

22           Plaintiff claims that on May 8, 2019, defendant Woodfill verbally threatened to kill

23   plaintiff with Woodfill’s baton, and denied plaintiff access to the law library and to the yard, all

24   because plaintiff does not speak English. Plaintiff identifies his claims as retaliation, cruel and

25   unusual punishment, “threat of death” or to safety, discrimination, and access to the courts. (ECF

26   No. 13 at 5.)
27   ////

28   ////
                                                         2
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 3 of 11

 1   Discussion

 2          Equal Protection Clause -- Fourteenth Amendment

 3          The Equal Protection Clause requires the State to treat all similarly situated people

 4   equally. See City of Cleburne v. Cleburne Living Ctr., 473 U.S. 432, 439 (1985). However, this

 5   does not mean that all prisoners must receive identical treatment and resources. See Cruz v. Beto,

 6   405 U.S. 319, 322 n.2 (1972); Ward v. Walsh, 1 F.3d 873, 880 (9th Cir. 1993).

 7          To state a claim under the Equal Protection Clause for a member of a protected class, a

 8   plaintiff must demonstrate that (1) he is a member of a protected class and (2) that the defendant

 9   acted with an intent or purpose to discriminate against him based upon his membership in a

10   protected class. Barren v. Harrington, 152 F.3d 1193, 1194-95 (9th Cir. 1998). Or, in the

11   alternative, plaintiff must show that he was intentionally treated differently without a rational

12   relationship to a legitimate state purpose. Engquist v. Oregon Department of Agr., 553 U.S. 591,

13   601-02 (2008); Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580, 592 (9th Cir. 2008).

14          Plaintiff only speaks Spanish, alleges racial discrimination, and appears to be Hispanic.

15   Liberally construed, plaintiff contends that defendant discriminated against plaintiff due to his

16   ethnicity because plaintiff does not speak English. Specifically, defendant intentionally

17   discriminated against plaintiff on the basis of his membership in a protected class, and

18   defendant’s refusal to allow plaintiff access to the law library and to the yard served no legitimate

19   state purpose. Rather, defendant’s actions were solely based on plaintiff’s inability to speak

20   English. Therefore, for the limited purposes of § 1915A screening, finds that plaintiff’s amended
21   complaint states a potentially cognizable Fourteenth Amendment claim against defendant

22   Woodfill. See 28 U.S.C. § 1915A.

23   Plaintiff’s Remaining Claims

24          Plaintiff may proceed forthwith to serve defendant Woodfill and pursue plaintiff’s

25   Fourteenth Amendment claims or he may delay serving defendant and attempt to amend again to

26   state additional cognizable claims. Plaintiff’s additional putative claims are discussed below.
27   ////

28   ////
                                                        3
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 4 of 11

 1          Access to the Courts

 2          With regard to plaintiff’s allegation that he was denied access to the law library, plaintiff

 3   claims that he lost two or three court deadlines. But plaintiff must specifically identify each

 4   “actual injury” he suffered.

 5          Prisoners have a constitutional right of access to the courts. Lewis v. Casey, 518 U.S.

 6   343, 346 (1996); Bounds v. Smith, 430 U.S. 817, 821 (1977), limited in part on other grounds by

 7   Lewis, 518 U.S. at 354. The right of access to the courts is limited to non-frivolous direct

 8   criminal appeals, habeas corpus proceedings, and § 1983 actions. See Lewis, 518 U.S. at 353 n.3,

 9   354-55. In order to frame a claim of a denial of the right to access the courts, a prisoner must

10   establish that he has suffered “actual injury,” a jurisdictional requirement derived from the

11   standing doctrine. Lewis, 518 U.S. at 349. An “actual injury” is “actual prejudice with respect to

12   contemplated or existing litigation, such as the inability to meet a filing deadline or to present a

13   claim.” Lewis, 518 U.S. at 348 (citation and internal quotations omitted); see also Alvarez v.

14   Hill, 518 F.3d 1152, 1155 n.1 (9th Cir. 2008) (noting that “[f]ailure to show that a ‘non-frivolous

15   legal claim had been frustrated’ is fatal” to a claim for denial of access to legal materials) (citing

16   Lewis, 518 U.S. at 353 & n.4).

17          Thus, plaintiff cannot merely allege that he lost “more than two court deadlines.” (ECF

18   No. 13 at 4.) Rather, plaintiff must identify the type of court case, and explain the specific loss he

19   suffered as a result of defendant’s actions. Plaintiff is granted leave to amend his access to the

20   courts allegations.
21          Access to the Yard

22          Plaintiff’s allegations concerning his denied access to the yard appear to suggest he was

23   deprived of yard access on May 8, 2019. Plaintiff mentions June 9, 2019, but identifies that date

24   as the date he was denied access to the law library. (ECF No. 13 at 5.)

25          The Eighth Amendment prohibits the infliction of “cruel and unusual punishments.” U.S.

26   Const. amend. VIII. The “unnecessary and wanton infliction of pain” constitutes cruel and
27   unusual punishment prohibited by the United States Constitution. Whitley v. Albers, 475 U.S.

28   312, 319 (1986). Neither accident nor negligence constitutes cruel and unusual punishment, as
                                                         4
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 5 of 11

 1   “[i]t is obduracy and wantonness, not inadvertence or error in good faith, that characterize the

 2   conduct prohibited by the Cruel and Unusual Punishments Clause.” Whitley, 475 U.S. at 319.

 3   What is needed to show unnecessary and wanton infliction of pain “varies according to the nature

 4   of the alleged constitutional violation.” Hudson v. McMillian, 503 U.S. 1, 5 (1992) (citing

 5   Whitley, 475 U.S. at 320). To prevail on an Eighth Amendment claim, the plaintiff must show,

 6   objectively, that he suffered a “sufficiently serious” deprivation. Farmer v. Brennan, 511 U.S.

 7   825, 834 (1994); Wilson v. Seiter, 501 U.S. 294, 298-99 (1991). The plaintiff must also show

 8   that each defendant had, subjectively, a culpable state of mind in causing or allowing plaintiff’s

 9   deprivation to occur. Farmer, 511 U.S. at 834. Thus, prison officials may be held liable under

10   the Eighth Amendment for denying humane conditions of confinement only if they know that

11   inmates face a substantial risk of harm and they disregard that risk by failing to take reasonable

12   measures to abate it. Id. at 847.

13          Outdoor exercise is a basic human need protected by the Eighth Amendment, and the

14   denial of outdoor exercise may violate the Constitution, depending on the circumstances.

15   Richardson v. Runnels, 594 F.3d 666 (9th Cir. 2010); Norwood v. Vance, 591 F.3d 1062, 1070

16   (9th Cir. 2010). While the “temporary denial of outdoor exercise with no medical effects is not a

17   substantial deprivation,” Vance, 591 F.3d at 1070 (internal quotation and citation omitted), when

18   an inmate alleges the denial of constitutionally adequate outdoor exercise, the inquiry is fact

19   specific. In determining whether a deprivation of outdoor exercise is sufficiently serious, the

20   court must consider the circumstances, nature, and duration of the deprivation. Spain v.
21   Procunier, 600 F.2d 189, 199 (9th Cir. 1979).

22          The Ninth Circuit has clarified the elements necessary to state a deprivation that would

23   rise to the level of an Eighth Amendment violation:

24                  An Eighth Amendment claim that a prison official has deprived
                    inmates of humane conditions must meet two requirements, one
25                  objective and one subjective. Allen v. Sakai, 48 F.3d 1082, 1087
                    (9th Cir. 1995). “Under the objective requirement, the prison
26                  official’s acts or omissions must deprive an inmate of the minimal
                    civilized measure of life’s necessities. The subjective requirement,
27                  relating to the defendant’s state of mind, requires deliberate
                    indifference.” Id. (citations omitted).
28
                                                        5
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 6 of 11

 1   Lopez v. Smith, 203 F.3d 1122, 1132-33 (9th Cir. 2000). Nevertheless, “the Ninth Circuit has not

 2   identified a specific minimum amount of weekly exercise that must be afforded” under the Eighth

 3   Amendment.” Jayne v. Bosenko, 2009 WL 4281995, at *8 (E.D. Cal. Nov. 23, 2009) (citation

 4   omitted). Indeed, complete denial of outdoor exercise for a month is not unconstitutional.

 5   Hayward v. Procunier, 629 F.2d 599, 603 (9th Cir. 1980) (denial of yard time for a month not

 6   unconstitutional); May v. Baldwin, 109 F.3d 557, 565-66 (9th Cir. 1997) (denial of yard time for

 7   21 days not unconstitutional). However, in Lopez, the Ninth Circuit found that plaintiff's claim

 8   that he was denied all outdoor exercise for six and a half weeks met the objective requirement for

 9   an Eighth Amendment claim. Lopez, 203 F.3d at 1132-33. Furthermore, for a temporary denial

10   of exercise to be actionable, plaintiff must demonstrate an adverse medical impact. Id., 203 F.3d

11   at 1133 n.15 (“the clear implication of May is that temporary denials of outdoor exercise must

12   have adverse medical effects to meet the Eighth Amendment test, while long-term deprivations

13   are substantial regardless of effects.”).

14           Here, plaintiff again meets the subjective prong of his Eighth Amendment claim by

15   alleging facts showing defendant’s deliberate indifference based on defendant’s alleged refusal to

16   allow plaintiff to attend yard simply because plaintiff does not speak English. However, as

17   plaintiff was previously informed, the denial of access to the yard on one occasion fails to state an

18   Eighth Amendment claim.

19           In addition, plaintiff now claims “damages of health.” (ECF No. 13 at 5.) But plaintiff

20   fails to identify a specific adverse medical impact caused by his inability to attend yard. As set
21   forth above, for claims alleging temporary denials of outdoor exercise, plaintiff must have

22   suffered “adverse medical effects to meet the eighth Amendment test.” Lopez, 203 F.3d at 1133

23   n.15. It is unclear whether plaintiff suffered such adverse medical effects from the alleged

24   temporary denial of yard access.

25           It is unclear that plaintiff can allege facts demonstrating an Eighth Amendment violation

26   based on the deprivation of yard access. However, plaintiff is granted leave to amend should he
27   be able to set forth facts meeting the required elements discussed above.

28   ////
                                                       6
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 7 of 11

 1          Retaliation

 2          Finally, plaintiff claims he is pursuing a retaliation cause of action.

 3          “Prisoners have a First Amendment right to file grievances against prison officials and to

 4   be free from retaliation for doing so.” Watison v. Carter, 668 F.3d 1108, 1114 (9th Cir. 2012)

 5   (citing Brodheim v. Cry, 584 F.3d 1262, 1269 (9th Cir. 2009)). A viable retaliation claim in the

 6   prison context has five elements: “(1) An assertion that a state actor took some adverse action

 7   against an inmate (2) because of (3) that prisoner’s protected conduct, and that such action

 8   (4) chilled the inmate’s exercise of his First Amendment rights, and (5) the action did not

 9   reasonably advance a legitimate correctional goal.” Rhodes v. Robinson, 408 F.3d 559, 567-68

10   (9th Cir. 2005).

11          Plaintiff fails to identify conduct protected by the First Amendment that plaintiff contends

12   caused defendant to take adverse action against plaintiff. Specifically, protected conduct is

13   usually the filing of administrative grievances or court actions. Here, plaintiff claims that

14   defendant committed retaliation when defendant called plaintiff “a piece of shit.” (ECF No. 13 at

15   4.) However, verbal insults are not protected under the First Amendment. Similarly, to the extent

16   plaintiff believes that defendant retaliated against plaintiff because plaintiff does not speak

17   English, such action does not implicate conduct protected under the First Amendment.

18          Thus, it is unclear whether plaintiff can allege facts supporting a retaliation claim, but he

19   is granted leave to amend.

20          Court Does Not Investigate
21          In his amended complaint, plaintiff states that “you can request the video,” “you can

22   check” in connection with his alleged lost court deadlines, and “you can request to . . . review all

23   videos” to determine when defendant Woodfill would not let plaintiff attend yard. (ECF No. 13

24   at 3, 4.) However, plaintiff is responsible for prosecuting his own action. Plaintiff must

25   document facts supporting the allegations raised in his second amended complaint. The court

26   does not investigate facts or evidence for litigants. Rather, plaintiff must investigate his own
27   claims and obtain his own evidence to support such claims.

28   ////
                                                        7
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 8 of 11

 1   Plaintiff’s Options

 2            If plaintiff elects to proceed forthwith against defendant Woodfill, against whom plaintiff

 3   has stated a potentially cognizable Fourteenth Amendment claim for relief, then he must notify

 4   the court so that service of process may be accomplished. In this event the court will construe

 5   plaintiff’s election as consent to dismiss the remaining claims against defendant Woodfill without

 6   prejudice.

 7            If plaintiff elects to attempt to amend his complaint to state additional cognizable claims

 8   for relief, he has thirty days in which to do so. Plaintiff is not required to amend his complaint.

 9            Plaintiff is advised that in any second amended complaint he must clearly identify each

10   defendant and the action that defendant took that violated his constitutional rights. The court is

11   not required to review exhibits to determine what plaintiff’s charging allegations are as to each

12   named defendant. The charging allegations must be set forth in the amended complaint so

13   defendant has fair notice of the claims plaintiff is presenting.

14            Any second amended complaint must show the federal court has jurisdiction, the action is

15   brought in the right place, and plaintiff is entitled to relief if plaintiff’s allegations are true. It

16   must contain a request for particular relief. Plaintiff must identify as a defendant only persons

17   who personally participated in a substantial way in depriving plaintiff of a federal constitutional

18   right. Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978) (a person subjects another to the

19   deprivation of a constitutional right if he does an act, participates in another’s act or omits to

20   perform an act he is legally required to do that causes the alleged deprivation). If plaintiff
21   contends he was the victim of a conspiracy, he must identify the participants and allege their

22   agreement to deprive him of a specific federal constitutional right.

23            In the second amended complaint, the allegations must be set forth in numbered

24   paragraphs. Fed. R. Civ. P. 10(b). Plaintiff may join multiple claims if they are all against a

25   single defendant. Fed. R. Civ. P. 18(a). If plaintiff has more than one claim based upon separate

26   transactions or occurrences, the claims must be set forth in separate paragraphs. Fed. R. Civ. P.
27   10(b).

28   ////
                                                           8
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 9 of 11

 1           A district court must construe a pro se pleading “liberally” to determine if it states a claim

 2   and, prior to dismissal, tell a plaintiff of deficiencies in his complaint and give plaintiff an

 3   opportunity to cure them. See Lopez, 203 F.3d at 1130-31. While detailed factual allegations are

 4   not required, “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 5   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

 6   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

 7   matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft, 556

 8   U.S. at 678 (quoting Bell Atlantic Corp., 550 U.S. at 570).

 9                   A claim has facial plausibility when the plaintiff pleads factual
                     content that allows the court to draw the reasonable inference that the
10                   defendant is liable for the misconduct alleged. The plausibility
                     standard is not akin to a “probability requirement,” but it asks for
11                   more than a sheer possibility that a defendant has acted unlawfully.
                     Where a complaint pleads facts that are merely consistent with a
12                   defendant’s liability, it stops short of the line between possibility and
                     plausibility of entitlement to relief.
13

14   Ashcroft, 556 U.S. at 678 (citations and quotation marks omitted). Although legal conclusions

15   can provide the framework of a complaint, they must be supported by factual allegations, and are

16   not entitled to the assumption of truth. Id. at 1950.

17           An amended complaint must be complete in itself without reference to any prior pleading.

18   Local Rule 220; See Ramirez v. County of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)

19   (“an ‘amended complaint supersedes the original, the latter being treated thereafter as non-

20   existent.’” (internal citation omitted)). Once plaintiff files an amended complaint, the original
21   pleading is superseded.

22   Conclusion

23           Accordingly, IT IS HEREBY ORDERED that:

24           1. The allegations in the pleading are sufficient to state a potentially cognizable

25   Fourteenth Amendment claim against defendant D. Woodfill. See 28 U.S.C. § 1915A. If

26   plaintiff chooses to proceed solely as to his Fourteenth Amendment claim against defendant,
27   plaintiff shall complete and return the appended Notice of Election form. The court will then

28   order service of process on defendant Woodfill, who will be required to respond to plaintiff’s
                                                         9
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 10 of 11

 1    allegations within the deadlines stated in Fed. R. Civ. P. 12(a)(1). In this event, the court will

 2    construe plaintiff’s election to proceed forthwith as consent to an order dismissing the remaining

 3    claims against defendant Woodfill without prejudice.

 4              2. The remaining claims against defendant Woodfill are dismissed with leave to amend.

 5    Within thirty days of service of this order, plaintiff may amend his complaint to attempt to state

 6    additional cognizable claims against defendant Woodfill. If plaintiff chooses this option, he must

 7    complete and return the appended Notice of Election form along with his second amended

 8    complaint. However, plaintiff is not required to amend his complaint.

 9              3. Failure to comply with this order will result in a recommendation that this action be

10    dismissed.

11    Dated: June 15, 2020

12

13

14
      /ruiz2118.14o
15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         10
     Case 2:19-cv-02118-MCE-KJN Document 15 Filed 06/16/20 Page 11 of 11

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11     ROGELIO MAY RUIZ,                                No. 2:19-cv-2118 MCE KJN P
12                       Plaintiff,
13            v.                                        NOTICE OF ELECTION
14     D. WOODFILL,
15                       Defendant.
16

17           Plaintiff makes the following election in compliance with the court's order filed

18    ___________________.

19
      _____ Plaintiff opts to proceed solely as to his Fourteenth Amendment claim against defendant
20          Woodfill, and consents to the dismissal of plaintiff’s remaining claims without prejudice
21           OR
22    _____ Plaintiff opts to file a second amended complaint and delay service of process.
23    DATED:
24                                                 _______________________________
                                                   Plaintiff
25

26
27

28
                                                       11
